         Case 6:20-cv-00580-ADA Document 28 Filed 11/02/20 Page 1 of 2

                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                   §
BRAZOS LICENSING AND                          §
DEVELOPMENT,                                  §     CIVIL ACTION NO. 6:20-cv-580-ADA
                                              §
       Plaintiff,                             §          JURY TRIAL DEMANDED
                                              §
v.                                            §
                                              §
GOOGLE LLC,                                   §
                                              §
       Defendant.                             §
                                              §

                       NOTICE OF APPEARANCE OF COUNSEL

       Please take notice that attorney Brian M. Koide of the law firm ETHERIDGE LAW GROUP,

PLLC appears as counsel of record for Plaintiff Uniloc 2017. Mr. Koide hereby requests that all

notices required to be given, and all papers required to be served in the above-entitled and

numbered cause, be copied to and served upon him.


Dated: November 2, 2020                    Respectfully submitted,

                                           /s/ Brian M. Koide
                                           Brian M. Koide
                                           Virginia Bar No. 46,329
                                           ETHERIDGE LAW GROUP, PLLC
                                           2600 E. Southlake Blvd., Suite 120 / 324
                                           Southlake, Texas 76092
                                           Telephone: (703) 565-2852
                                           Facsimile: (817) 887-5950
                                           brian@etheridgelaw.com
        Case 6:20-cv-00580-ADA Document 28 Filed 11/02/20 Page 2 of 2


                             CERTIFICATE OF SERVICE



      I certify that the foregoing document was served upon all counsel of record via the

Court's CM/ECF electronic filing system in accordance with the Federal Rules of Civil

Procedure on November 2, 2020.




                                               /s/ Brian M. Koide
                                               Brian M. Koide
